Citation Nr: 0309078	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  94-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1971 to 
September 1973 and from November 1979 to May 1982.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1993 RO rating decision that denied service 
connection for hives and hepatitis.  In May 1996 and October 
1998, the Board remanded the case to the RO for additional 
action.

A July 1997 RO rating decision granted service connection for 
hives and assigned a zero percent evaluation, effective from 
October 1992.  The veteran submitted a notice of disagreement 
with the evaluation assigned for this condition, and the RO 
sent him a statement of the case in April 2002.  The veteran 
did not submit a substantive appeal on this issue in order to 
complete the appeal of it.  Hence, it is not a matter for 
appellate consideration.



FINDING OF FACT

Hepatitis C was not present in service or for some years 
later, and is not related to an incident of service, 
including exposure to agent orange, or to a service-connected 
disability.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service, nor may hepatitis C be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for hepatitis, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of any hepatitis.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a November 1998 letter, the RO 
requested additional information from the veteran.  In a 
March 2002 letter, the RO notified the veteran of the 
information generally required to support a claim for service 
connection of a disability.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from December 1971 to 
September 1973 and from November 1979 to May 1982.  He served 
in Vietnam from June 14 to August 4, 1972.

Service medical records do not show the diagnosis of 
hepatitis.  The veteran underwent medical examination in May 
1982 for separation from service and hepatitis was not found.

VA and private medical records reveals that the veteran was 
treated and evaluated for various conditions from the early 
1980's to 2002.  The more salient medical reports related to 
the claim for service connection for hepatitis are discussed 
below.

A private medical report show that the veteran underwent 
blood studies in November 1985.  The AST (GOT) and ALT (GPT) 
tests were elevated.

A private medical report shows that the veteran was 
hospitalized in September 1992 for elective liver biopsy.  It 
was noted that he had had persistent transaminitis with a 
SGPT of 148, glutamyl tranpeptidase of 77, and another 
unknown test of 58 in June and August.  His chemistries were 
similar.  He was reportedly negative for type A and B 
hepatitis, and positive for antibody for type AB and C 
hepatitis.  He underwent elective Menghini liver biopsy in a 
conventional fashion.  The diagnosis was acute and chronic 
necroinflammatory disease most consistent with chronic, 
persistent hepatitis.

The veteran underwent a VA examination in December 1992.  It 
was noted that he had been treated for hepatitis C since 
October 1992.  He underwent various studies in conjunction 
with this examination.  The diagnosis was hepatitis C, 
unknown severity, on interferon treatment.

Private and VA medical reports of the veteran's treatment and 
evaluations after 1992 continue to show the diagnosis of 
hepatitis C.  Some of the reports note treatment for this 
condition.

Newspaper articles and medical literature were submitted in 
the 1990's.  This evidence is to the effect that hepatitis C 
is difficult to diagnose, that it has various causes, and 
that its clinical course is highly variable.  This evidence 
also notes that a blood test for the diagnosis of hepatitis C 
was available in 1990.

The veteran testified at hearings in March and November 1997.  
At the November 1997 hearing, he testified before a member of 
the Board sitting at the RO.  The testimony was to the effect 
that hepatitis was found around the mid 1980's and had its 
onset in service, perhaps in connection with insufficiently 
sterilized needles or dental instruments, and that hepatitis 
may have caused his hives.

Service connection is currently in effect for prostate 
cancer, rated 100 percent; osteoarthritis of the left 
shoulder, rated 20 percent; degenerative disc disease of the 
cervical spine, rated 20 percent; osteoarthritis of the right 
shoulder, rated 10 percent; hives, rated zero percent; 
pseudofolliculitis barbae, rated zero percent; residuals of 
right rib fracture, rated zero percent; laceration of the 
right thumb, rated zero percent; and impotence associated 
with prostate cancer, rated zero percent.  The veteran is 
also entitled to special monthly compensation under 
38 U.S.C.A. § 1114(k) (West 2002) for the loss of use of a 
creative organ.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The evidence shows that the veteran served in Vietnam during 
the Vietnam Era while in service.  Under the circumstances, 
he is presumed to have been exposed to agent orange in 
service.  38 C.F.R. § 3.307(a)(6)(iii).

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. 
§ 3.307(a)(6) (2002) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption of 38 C.F.R. § 3.307(d) (2002) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
soft-tissue sarcoma, and type 2 diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e) (2002).  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  Note 1 following 38 C.F.R. § 3.309(e).

In making determinations for the purpose of granting service 
connection for specified diseases based on exposure to agent 
orange, the VA Secretary shall take into account (A) reports 
received from the National Academy of Sciences (NAS) under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available.  38 U.S.C.A. § 1116(b)(1), (2).  A veteran who, 
during active service, served in Vietnam, beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have exposed during such service to agent orange, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to agent orange.  38 U.S.C.A. § 1116(f).

The evidence shows that the veteran has hepatitis C.  This 
condition is not a disease that may be service connected on a 
presumptive basis as being due to exposure to agent orange in 
service under the above-noted statutory and regulatory 
criteria.

The service medical records do not show the presence of 
hepatitis and the post-service medical records do not 
demonstrate any hepatitis until many years after service.  
There is no competent evidence that links the veteran's 
hepatitis C, first found many years after service, to an 
incident of service, including exposure to agent orange, or 
to a service-connected disability.  Statements and testimony 
from the veteran are to the effect that his hepatitis C had 
its onset in service, but this lay evidence is not considered 
competent because the record does not show that he has the 
training, education or experience to make medical opinions, 
diagnoses or statements.  38 C.F.R. § 3.159(a)(1) (2002); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, including the 
newspaper articles and medical literature concerning 
hepatitis, the Board finds that it does not demonstrate the 
presence of hepatitis in service or for many years later, and 
does not link the veteran's hepatitis C, first found many 
years after service, to an incident in service, including 
exposure to agent orange, or to a service-connected 
disability.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim for service connection for hepatitis.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for hepatitis is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

